Citation Nr: 9910126	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative 
residuals of a left knee disorder.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1971.

In February 1997, he claimed service connection for bilateral 
knee disabilities.  This appeal arises from a November 1997 
rating decision of the Los Angeles, California, Regional 
Office (RO) that granted service connection for surgical 
scars resulting from excision of loose bodies from both knees 
and assigned a noncompensable evaluation to each knee.

The veteran testified at a February 1999 Travel Board hearing 
convened by the undersigned Member of the Board of Veterans' 
Appeals (Board), who was designated by the Chairman to 
conduct the hearing and make the final decision in this case.

REMAND

The veteran's service medical records show December 1966 and 
February 1967 surgeries to remove loose bodies from the left 
knee.  Records from March 1969 regarding the right knee 
include a report of an arthrogram that revealed a posterior 
peripheral tear, and an X-ray report that revealed a 11/2-by-3/4-
cm loose body from the midanterior tibial area.  In May 1969, 
an arthrotomy was performed to remove the loose body but no 
mention was made of correction of the peripheral tear.

Records of Ian Brodie, MD, show that the veteran sustained a 
work-related injury to the left knee in February 1997, and 
June 1997 magnetic resonance imaging revealed a medial 
meniscus tear.  The veteran reported that, following the left 
knee surgery and physical therapy in service, he had 
experienced no further problems with the knee.  In fact, he 
was quoted as telling the doctor that "[t]he first time it 
ever bothered me was in February 1997."  The veteran entered 
a program of physical therapy after the work-related injury, 
but the knee failed to respond, and he underwent arthroscopic 
surgery in August 1997.  At a January 1998 examination, the 
veteran demonstrated permanent left knee disability 
manifested by slight to moderate pain, snapping, giving way, 
swelling and, with repeated squatting, kneeling, crouching, 
and lifting, a limp.  The doctor noted, however, that the 
veteran had been asymptomatic prior to the February 1997 
injury and, in the absence of medical evidence to the 
contrary, attributed all of the disability to the 1997 injury 
and none of it to residuals of the inservice surgery.

In view of Dr. Brodie's report, the veteran's medical records 
between 1971 and 1997 would be germane to establishment of 
compensable knee disabilities attributable to military 
service.  The RO asked for such records in an April 1997 
letter, but the veteran failed to respond.  However, at the 
February 1999 hearing, he testified that he did have 
treatment for disability resulting from the inservice 
surgeries and he asked for an opportunity to produce medical 
evidence of that treatment.  The Board believes he should be 
afforded such an opportunity.

Where, as here, the issue is the evaluation to be assigned a 
service-connected disability, VA has a duty to assist the 
veteran in developing facts pertaining to the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  The duty to assist 
includes obtaining available records that are relevant to the 
claimant's appeal.  Littke v. Derwinski, 1 Vet.App. 90 
(1990); 38 C.F.R. § 3.159.  The duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
examinations and treatment.  Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet.App. 367 (1993); 
Waddell v. Brown, 5 Vet.App. 454 (1993); 38 C.F.R. § 3.326.  
After relevant treatment records have been obtained and 
associated with the file, the veteran should be afforded a VA 
examination to determine the nature and extent of his knee 
disabilities attributable to military service, as opposed to 
any disability attributable to postservice causes.

The medical evidence of record that predates the veteran's 
February 1997 work-related injury consists solely of service 
medical records.  The Board is unable to determine, from 
those records, the potential residuals of the inservice 
surgeries.  The diagnostic codes cited by the RO were for 
joint instability and for scars that limit function of the 
knee joints.  It seems appropriate to consider whether there 
is postservice medical evidence that the surgical scars have 
been tender or that the surgery resulted in limitation of 
motion due to pain.  With regard to the latter factor, the 
applicable authorities are the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45.  See 
also Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  
Pursuant to those authorities, examiners should endeavor to 
determine whether the joint in question exhibited, after 
service and before the February 1997 work-related injury, 
weakened movement, excess fatigability, or incoordination and 
their determinations should, if feasible, be expressed in 
terms of the degree of limitation of motion attributable 
thereto.  In addition, if use of the joint or flare-ups of 
the disability do cause greater limitation of motion, the 
prohibition against pyramiding in 38 C.F.R. § 4.14 does not 
forbid ratings based on that greater limitation of motion.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for left and right knee 
disorders between 1971 and 1997.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of all left knee 
disability before February 1997 and right 
knee disability currently.  It is 
imperative that the examiner reviews the 
entire claims file prior to the 
examination with particular attention 
directed to those records referenced in 
the body of this Remand decision.  
Complete range of motion studies and all 
indicated tests should be conducted.  The 
examiner should determine whether the 
knee joints exhibit weakened movement, 
excess fatigability, or incoordination.  
Also, the examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups or when the knees are used over a 
period of time.  These determinations 
should be expressed, if feasible, in 
terms of the degree of additional loss of 
range of motion due to weakened movement, 
excess fatigability, incoordination, or 
pain on use or during flare-ups.  If 
these determinations cannot be made, or 
cannot be expressed in terms of the 
degree of additional loss of range of 
motion, the examiner should so state for 
the record.  All functional limitations 
of the knee disabilities must be fully 
described.  After reviewing the medical 
evidence of record, the examiner should 
apportion left knee disability between 
the inservice surgeries and the February 
1997 work-related injury.  The factors 
upon which the medical opinion is based 
must be set forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The veteran need take no action 
until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


